Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Claims 13-21, 23 and 24, in view of the PTAB decision of October 23, 2020, are allowed and avoid any claim objections or rejections under 35 U.S.C. §§ 101, 102, 103, and 112. Specifically, the Applicant’s claims are novel and non-obvious in view of the prior art dating back to the Applicant’s priority date of September 25, 2014. The claims are novel and non-obvious, since a prior art reference does not exist alone or in combination, to explicitly teach a method of evaluating a driving skill of a driver executed by a computer, the method comprising: a skill evaluation step of evaluating the driving skill based on a detection value of a vehicle state detected by a vehicle state detector; a component separating step of separating the detection value of the vehicle state detected by the vehicle state detector into a driver's operation component reflecting a driver's motion and a non-driver's operation component without reflecting the driver's motion; and a skill evaluation modifying step of correcting or abandoning an evaluation of the driving skill based on at least one of an amount of the driver's operation component and an amount of the non-driver's operation component. Therefore, claims 13-21, 23 and 24 are allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841. The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sean Hunter, can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/ROBERT P BULLINGTON/

Primary Examiner, Art Unit 3715